ALLOWANCE
Claims 1-23 are allowed. Claims 1, 11 and 17 are the Independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe receiving user input for a design document along with indication of a website type from a plurality of types. The layout regarding images, colors or fonts of the design document are presented and updated according to the user input thereby creating an updated design document comprising a plurality of design pages. A specific set of website generation tasks from a plurality are selected in relation to the website type, the plurality of tasks includes generating one of a navigation menu/element for navigating design pages, a separate webpage for each page of the design document and a single webpage comprising content reflecting each page of the design document. One or more webpages of a website of the website type is generated according to the specific set of tasks from the plurality of tasks and includes a webpage reflecting the updated layout of the design document. A web output comprising one or more webpages is then sent to a storage device, publishing endpoint or client device. The feature allows users to identify the website type with the updated design document and automate the selection of a particular set of tasks associated with the website type that exist among a plurality to generate the webpages. For example a scroll website type may include a single page with scroll element allowing access to the remaining webpages (see specification paragraph 21). In the prior art the user would have to manually modify each webpage reflecting the design to include a desired navigation element, the invention saves time by separating the design document and the website type to automate webpage generation.
The prior art of Hubspot (NPL) teaches using the Canva Software to generate designs that support a variety of layouts according to a specified design type (see pgs. 4-5). For example, one design type is Facebook post having dimensions suited to Facebook posts. However nowhere does Hubspot teach or suggest that the user specifies an updated Design page and a website type that uses a particular task set from among navigation elements, multiple to multiple page correspondence and one page to multiple page correspondence to generate the webpages. Instead Canva is only limited to the design aspect of pages but nothing regarding the automated task generation reflecting a specific website type.
The newly cited art of Dickerson (U.S. Pub 2019/0228104) teaches a website creation system having a plurality of website types for selection along with website templates (see abstract). Each of the types pertain to directional webpages to entice a user interaction. Nowhere does Dickerson describe using the type to narrow selection of a set of website generation tasks from among a plurality of tasks which support navigation elements, multiple to multiple page correspondence and one page to multiple page correspondence to generate the webpages.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Law-How-Hung et al. (U.S. Pub 2007/0240037) discloses “Methods And Systems For Website Content Management”
Craig et al. (U.S. Pub 2007/0299986) discloses “Systems And Methods For Automatic Website Construction”
Dickerson et al. (U.S. 11,068,559) discloses “Website Creation System For Creating Websites Having At Least One Series Of Directional Webpages And Related Methods”
Dickerson et al. (U.S. Pub 2021/0303654) discloses “Website Creation System For Creating Websites Having At Least One Series Of Directional Webpages And Related Methods”
Dickerson et al. (U.S. 10,846,357) discloses “Website Creation System For Creating Websites Having At Least One Series Of Directional Webpages And Related Methods”
Dickerson et al. (U.S. Pub 2019/0228104) discloses “Website Creation System For Creating Websites Having At Least One Series Of Directional Webpages And Related Methods”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/13/2022